Citation Nr: 9910039	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-31 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, including peripheral vascular disease, and residuals 
of right below knee amputation as secondary to service-
connected bilateral pes planus with callosities and heel 
spurs.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  A January 1997 rating decision, in pertinent part, 
denied secondary service connection for arteriosclerosis 
obliterans and status post right below knee amputation.  A 
June 1997 rating decision again denied secondary service 
connection for these conditions and denied entitlement to 
TDIU.


FINDINGS OF FACT

1.  The medical evidence shows diagnoses of cardiovascular 
disorders such as peripheral vascular disease and 
arteriosclerosis obliterans, and the veteran is status post 
right below knee amputation.

2.  There is no medical evidence indicating that a 
relationship between the veteran's service-connected pes 
planus disability and the claimed cardiovascular disorders 
and/or right below knee amputation is plausible.

3.  The veteran's claim for TDIU is plausible, and sufficient 
evidence has been obtained for an equitable disposition of 
this claim.

4.  The veteran's service-connected conditions are bilateral 
pes planus, evaluated as 30 percent disabling since November 
1957, and dermatophytosis of the feet, evaluated as zero 
percent disabling since September 1950.  His other physical 
disabilities that potentially hinder employment are listed 
above.

5.  The veteran is 77 years old and has a high school 
education.  He has work experience in bartending and 
supervisory capacities.  He has not worked since 
approximately 1992.

6.  The veteran's disability evaluation does not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

7.  The evidence does not show that the veteran has been 
unemployable as a result of his service-connected 
disabilities, nor has he been unable to engage in some form 
of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim for 
service connection for cardiovascular disease, including 
peripheral vascular disease, and residuals of right below 
knee amputation as secondary to service-connected bilateral 
pes planus with callosities and heel spurs, and there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has stated a well-grounded claim for TDIU, 
and VA has satisfied its duty to assist him in development of 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1998).

3.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met, and 
there is no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  
38 C.F.R. § 4.16 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Upon entry into service, the veteran had second degree 
bilateral pes planus.  During service, it was noted that he 
had third degree bilateral pes planus with metatarsalgia and 
plantar callosus.  It was also noted during service that the 
veteran was overweight, as much as 100 pounds overweight in 
September 1944.  Upon entry into service, he weighed 221 
pounds, and he weighed 229 pounds upon separation from 
service.  A January 1951 rating decision granted service 
connection for bilateral pes planus due to aggravation during 
service.  He was assigned a 10 percent disability rating for 
this condition.  He was also granted service connection for 
dermatophytosis of the feet, which was assigned a zero 
percent disability rating.

VA treatment records dated from January 1956 to March 1959 
showed that the veteran continued to receive treatment for 
his bilateral pes planus.  He had callosus and was using arch 
supports.  It was noted that he weighed 270 pounds, and it 
was recommended that he lose weight to help his flat feet.  
An April 1969 rating decision increased the disability rating 
for flat feet to 30 percent.

Upon VA examination in October 1962, the veteran had marked 
pes planus with everted heel spurs below each heel.  He 
weighed 268 pounds, and it was noted that many of his 
symptoms were due to obesity.  Upon VA examination in April 
1971, he had numerous callosities over the balls of both feet 
and definite tenderness over both heels.  There was no 
evidence of circulatory disturbance.  The veteran stated that 
he could not stand for long, and he had muscle spasms if he 
tried to walk or stand for any prolonged period of time.  He 
weighed 274 pounds.  He indicated that he had tried to lose 
weight after being told his weight aggravated his flat feet 
and calcaneal spurs.  A June 1978 rating decision determined 
that the veteran's calcaneal heel spurs were part of his 
service-connected disorder.  The 30 percent disability rating 
for flat feet was continued.

In February 1979, the RO received a letter from Donald Kass, 
M.D., which indicated that the veteran had been treated since 
September 1976 for complaints of pain in the back, legs, and 
feet.  His symptoms were directly related to the collapse of 
his metatarsal arch leading to pes planus.  This condition 
distorted and aggravated the alignment of the spine, plus the 
veteran's marked obesity further unstabilized an already 
unstable vertebral column.  It was also noted that the 
veteran had been started on Vitamin E for circulation.  

Upon VA examination in March 1979, the veteran complained of 
pain, inability to stand for any length of time, and 
inability to walk for long.  It was noted that x-rays in 
April 1978 had shown mild pes planus, small plantar calcaneal 
spurs, narrowing of the interphalangeal joint spaces, and 
hypertrophic spurring along the superior margins of the 
tarsal, the navicula, and first cuneiform bones.  X-rays in 
March 1979 showed moderate pes planus, some plantar calcaneus 
spurs, and arteriosclerotic changes in some of the smaller 
arteries.  Upon examination, the veteran's arches were 
visibly depressed.  There was tenderness over both heel 
areas, and no callosities were noted.  He weighed 272 pounds.

In August 1996, the veteran filed a claim for an increased 
disability rating.  He submitted a letter from David 
Reinhard, M.D., dated in July 1996, which indicated that the 
veteran had had a below the knee right amputation due to 
vascular disease that he had had for several years.  Dr. 
Reinhard indicated that the veteran was service-connected for 
flat feet, heel spurs, and poor circulation.  The RO sent a 
letter to the veteran advising him that he was not service-
connected for vascular disease, just for pes planus.  The 
veteran responded with a statement maintaining that the pain 
from his service-connected pes planus and heel spurs had 
caused him to walk cautiously.  He stated that lack of 
walking caused his gross obesity that added to his risk of 
heart attack, which he had had in January 1996.  
Complications from the heart attack included amputation of 
his right leg.  He stated that his vascular problem was 
related to his service-connected disability because he could 
not walk due to pain, which led to constricting of the blood 
vessels and increased weight.  

In support of his claim, the veteran submitted a report of 
vascular studies conducted in September 1994, which showed 
that he had severe resting ischemia at the ankle level 
bilaterally and critical resting ischemia at the metatarsal 
and digital level.  This resulted from bilateral distal 
popliteal and popliteal trifurcation atherosclerosis with 
occlusion extending the full length of the posterior tibial 
artery and involving the peroneal artery as well.  There was 
also proximal occlusion of the anterior tibial artery.  There 
was functional evidence of pedal artery obstructive disease.  
The veteran also submitted another letter from Dr. Reinhard 
dated in October 1996.  It was indicated that the veteran had 
severe vascular insufficiency of his feet.  Vascular 
evaluations showed that the big arteries in his body going 
down to his ankles were normal, and he had small vessel 
disease in his feet.  He had a longstanding service-connected 
disability of pes planus and calcaneal spurs.  Dr. Reinhard 
stated, "[t]he genesis of the small vessel disease in [the 
veteran's] feet may be due to the difficulty with walking 
that he has had over the last 45 to 50 years or so with these 
two medical conditions which are service connected."  

In January 1997, the veteran underwent a VA physical 
examination.  He had severe edema of the left lower 
extremity.  He was status post right below the knee 
amputation secondary to intra-aortic balloon pump in the 
right groin following heart surgery, which was then 
complicated by infection in the groin.  Diagnoses were 
arteriosclerosis obliterans, status post right below knee 
amputation, and severe edema of the left lower extremity with 
below knee ischemia in left foot and second through fourth 
left toes.  The examiner stated, "I do not feel the service-
connected disability this patient is compensated for is in 
any way related to his present condition." 

A January 1997 rating decision, inter alia, denied secondary 
service connection for arteriosclerosis obliterans and status 
post right below knee amputation.  The veteran submitted a 
statement in February 1997 maintaining that he could not walk 
due to pain and that increased weight was due to inactivity, 
which then led to his heart attack.  He submitted a copy of 
the x-ray report from March 1979, as discussed above.  He 
also submitted the x-ray report from April 1978, and the 
reported findings were the same as those discussed in the 
1979 VA examination report as detailed above.  He also 
submitted an x-ray report from December 1972 indicating that 
there was evidence of flat foot deformity of the left foot 
and calcaneal spurs on the plantar area of the left os 
calcis.  He submitted information on PAD (peripheral artery 
disease), which indicated that walking was an important part 
in controlling this disease.

In March 1997, the veteran submitted a claim for TDIU.  He 
indicated that he had last worked in 1992 and that his pes 
planus and heel spurs prevented him from working.  His 
previous position was with Andy Frain Services from 1989 to 
1992 as a supervisor.  He indicated that his job consisted of 
hiring and supervising security guards.  It was necessary to 
walk convention halls and stadiums, which became impossible 
because of severe pain in both feet from flat feet, heel 
spurs, and circulatory problems, which he indicated that he 
was service-connected for.  His birth date was May 1921, and 
he had completed high school.  He submitted a statement from 
Andy Frain Services, which indicated that he had left his job 
in July 1992 due to problems with his heart and feet.  

In March 1997, the veteran submitted a report by Paul 
Kurlansky, M.D., dated in February 1997.  The veteran was 
referred for treatment of a chronic non-healing ulcer on his 
left foot.  When seen previously in December 1994, the 
veteran had had peripheral vascular disease that was mostly 
infrapopliteal with no threatened limb ischemia at that time.  
He had since suffered cardiac arrest, and cardiac 
catheterization showed severe coronary artery disease.  The 
veteran underwent placement of an intra-aortic balloon pump.  
He then developed renal failure that required hemodialysis 
and a right groin infection that required a rectus flap 
closure for control of infection, as well as arterial repair.  
Two toes on his right foot had been amputated, and he 
subsequently underwent a right below knee amputation.  His 
physicians were concerned about the non-healing ulcer on his 
left foot.  Noninvasive vascular studies in October 1996 
showed essentially normal flow through the extremity ileacs, 
common femorals, and profundus bilaterally.  The left 
superficial femorals were calcified, and there was stenosis 
in the mid third of the popliteal with a short occlusion at 
the distal third.  The posterior tibialis was totally 
occluded, as was the anterior tibialis, both of which 
reconstituted at the ankle level.  Dr. Kurlansky favored 
angiography to fully delineate the anatomy and lay the 
foundation for a possible femoral posterior tibial or 
popliteal posterior tibial bypass or a possible popliteal 
angioplasty.  However, in view of the veteran's fairly 
noncompliant lifestyle and his severe hospital course after 
his heart surgery, he was reluctant to undergo further 
therapy. 

The RO obtained the veteran's medical records from Dr. 
Kurlansky covering the period September 1994 to February 
1997.  The veteran's medical problems as shown by these 
records was consistent with the summary discussed above.  Dr. 
Kurlansky did note in December 1994 that the veteran's risk 
factors for peripheral vascular disease included a 
longstanding history of hypertension, diet controlled 
diabetes mellitus, a long history of avid cigarette smoking, 
hyperlipidemia, known cardiovascular disease, and a possible 
family history of cardiovascular disease as well.  It was 
noted that his prognosis for surgical intervention for severe 
vascular disease was poor, especially in view of his 
persistent cigarette smoking and poor dietary compliance.  It 
was also noted in December 1994 that the veteran had a very 
severe and advanced form of atherosclerosis that was 
primarily distal disease, although there may be an element of 
diabetic neuropathy to his symptoms.  These records showed no 
treatment for pes planus.

The RO requested the veteran's medical records from Donald 
Williams, M.D., and received an operative report dated in 
February 1996 regarding the veteran's coronary artery bypass 
graft.  These records showed no treatment for pes planus.

The RO obtained the veteran's medical records from Scott 
Alter, D.P.M., covering the period October 1996 to March 
1997.  These records primarily regarded wound care for the 
non-healing ulcer on the veteran's left foot, and these 
records showed no treatment for pes planus.

The veteran also submitted medical records from Mount Sinai 
Medical Center of Greater Miami dated in July 1996, which 
regarded cataract surgery.  These records showed no treatment 
for pes planus.  

The veteran also submitted a copy of the letter from Dr. 
Reinhard dated in October 1996.  Typed on the letter was 
"previously submitted," "patient has below the knee right 
leg amputation and quintuple bypass surgery," and "patient 
is not employable."

The RO requested the veteran's medical records from Paul 
Vignola, M.D., and received records dated in February 1996 
regarding cardiac catheterization.  These records showed no 
treatment for pes planus.

The RO requested the veteran's medical records from Harry 
Sendzischew, M.D., and received records covering the period 
January 1996 to January 1997.  These records showed that the 
veteran developed non-healing ulcerations on the right foot 
after his coronary artery bypass grafting in 1996.  The first 
and second toes were amputated in April 1996 due to gangrene.  
He then underwent a right below knee amputation after he 
developed progressive gangrenous changes in the right foot.  
He subsequently developed non-healing ulcers on the left 
foot.  Included in these records were operative reports 
regarding insertion of a left femoral quinton triple lumen 
catheter due to renal failure in January 1996 and insertion 
of right Swan-Ganz catheter due to renal insufficiency and 
congestive heart failure in March 1996.  These records showed 
no treatment for pes planus.

The RO obtained the veteran's medical records from Mount 
Sinai Medical Center covering the period January to March 
1996, which regarded hospitalization for coronary artery 
disease, as detailed above.  These records showed no 
treatment for pes planus.

The RO requested the veteran's medical records from Frances 
Glicksman, M.D., and received a report from a cardiology 
follow-up dated in October 1996.  The veteran's medical 
history was consistent with that discussed above.  He was 
walking with a prosthesis and doing well in physical therapy.  
He had 2-3+ pitting edema on the left lower extremity to the 
knee.  There was a lateral ischemic eschar on the lateral 
aspect of the fifth left toe that was being treated by Dr. 
Sendzischew.  Diagnoses included status post coronary artery 
bypass graft in February 1996, status post repair of the 
right common femoral artery with vein patch angioplasty and 
removal of right thigh hematoma, status post right below knee 
amputation, status post left calf debridement and patch, 
noncompliance with diet and medication, and continued cigar 
smoking.  These records showed no treatment for pes planus.

A June 1997 rating decision, inter alia, confirmed the prior 
denial of secondary service connection for a cardiovascular 
condition and right below knee amputation and denied 
entitlement to TDIU.  In his notice of disagreement, the 
veteran maintained that he could not walk due to pain from 
his pes planus and heel spurs, which then led to gross 
obesity which then led to heart condition and amputation of 
right leg.  He stated that he was "forced" into retirement 
due to inability to work.

In his substantive appeal, the veteran argued that he had 
submitted enough medical evidence to render his claim 
plausible.  He stated that his flat feet were at least 
partially responsible for his circulation problems which led 
to the amputation.  He maintained that the RO had 
"dismissed" all the medical evidence he had submitted that 
clearly indicated that his PAD was created or greatly 
influenced by his painful bilateral flat feet.  He argued 
that this medical evidence had not been given proper weight, 
and he requested an examination by a vascular specialist or 
board of three physicians in order to determine the etiology 
of his PAD and its relationship to his flat feet.  He 
submitted a copy of the article regarding PAD and the 
necessity of walking for treatment, as well as a new page 
about PAD that indicated that this was a disorder of the 
blood vessels that occurred when an artery was partly blocked 
by fatty substances.  He submitted copies of the letters from 
Dr. Reinhard dated in July and October 1996, the report of 
the vascular studies conducted in September 1994, and the 
letter from Dr. Kass dated in February 1979.  He submitted 
another letter from Dr. Kass dated in March 1986, which 
indicated that the veteran had difficulty walking from his 
parked car to the VA hospital and needed a fee card to 
receive his medication through the mail.

The veteran had a personal hearing at the RO in December 
1997.  He indicated that he had had flat feet for 
approximately 40 years and had always had a lot of pain.  He 
stated that he had had a heart attack because he was too 
heavy.  His walking had been restricted for years, and he 
maintained that this had caused his circulation problems.  He 
stated that VA recognized this in 1978 when the x-rays noted 
arteriosclerotic changes in his feet.  He indicated that 
before his leg was amputated, he had worked for a security 
guard company.  He stated that he was "let go" because of 
the pain in his feet and resulting inability to walk around 
and do his job.  He had worked for this company, Andy Frain 
Inc., from 1979 until 1987 and then from 1989 until 1992.  
Prior to that position, he had owned a bar, but he had had to 
hire bartenders because he could not stand on his feet for 
any length of time.  He had not worked since 1992. 


II. Legal Analysis

A. Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

The veteran has satisfied the first element of a well-
grounded claim.  The medical evidence shows diagnoses of 
cardiovascular disorders such as peripheral vascular disease 
and arteriosclerosis obliterans, and the veteran is status 
post right below knee amputation. 

However, there is no medical evidence showing that a 
connection or relationship between the service-connected pes 
planus disability and any diagnosed cardiovascular condition 
or the right below knee amputation is plausible.  The veteran 
has submitted a letter from Dr. Reinhard indicating that the 
small vessel disease in the veteran's feet "may" be due to 
the difficulty with walking he had had because of his 
service-connected pes planus and heel spurs.  This statement 
is not sufficient to well ground his claim.  Dr. Reinhard's 
use of the word "may" also implies "may not," and this 
opinion is therefore too speculative to render the veteran's 
claim plausible.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Dr. Reinhard provided no support for his opinion.  
Moreover, his opinion is directly countered by the definitive 
opinion of the VA examiner in 1997 that the veteran's 
service-connected pes planus disability was not in any way 
related to his present conditions. 

The veteran maintains that the 1978 x-ray report showing 
arteriosclerotic changes in the smaller arteries of his feet 
provides a link between these changes and his flat feet.  
However, such a conclusion cannot be drawn from the x-ray 
report.  Rather, the x-ray report merely noted the presence 
of arteriosclerotic changes, without linking these changes to 
the other findings of pes planus.

The veteran contends that his flat feet caused his 
circulatory problems because it was painful to walk which 
caused obesity that then caused heart disease.  These 
contentions are not competent evidence that there is a 
connection between the claimed conditions and his service-
connected disorder.  There is no indication that he possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical causation.  See Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Without competent medical evidence establishing that 
there is a plausible relationship between a diagnosed 
cardiovascular disorder or the right below knee amputation 
and the service-connected pes planus disability, the 
veteran's claim for service connection on a secondary basis 
is not well grounded.  See Jones, 7 Vet. App. at 137.  

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations in order to 
determine the etiology of his peripheral artery disease 
and/or its relationship to his service-connected pes planus 
disability, as he has requested.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1998) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Epps v. Gober, 126 F.3d 1464; see also 
Slater v. Brown, 9 Vet. App. 240, 243-244 (1996); Grivois v. 
Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), because there is no 
indication of evidence that might well ground this claim.  

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.

B. TDIU

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran has submitted statements in which he claimed that he 
could not work because of his service-connected pes planus 
disability.  These statements constitute a well-grounded 
claim for a total rating for compensation purposes based on 
individual unemployability.  See Stanton v. Brown, 5 Vet. 
App. 563, 570 (1993) (where appellant stated that he could no 
longer seek or maintain employment in letters and testimony 
prior to the BVA decision, he presented a well-grounded claim 
for a total disability rating under section 4.16(b)).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran an appropriate VA 
examination.  He was also provided a hearing at the RO in 
accordance with his request.  There is no indication of 
additional treatment records that the RO did not obtain.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a) (1998).  However, if there is only one 
such disability, it shall be ratable at 60 percent or more, 
and, if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1998).  The veteran 
has two service-connected disabilities, his pes planus 
disorder rated as 30 percent disabling since November 1957 
and dermatophytosis of the feet rated as zero percent 
disabling since September 1950.  Therefore, he does not meet 
the schedular criteria for consideration of unemployability 
under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (1998).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b) (1998).  The rating board did not refer 
this case for extra-schedular consideration.

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (hereinafter, "the Court") has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran maintains that he is unable to work due to his 
pes planus disability.  He last worked in approximately 1992 
in a position that required extensive walking.  The veteran 
is currently 77 years old, and he has a high school 
education. 

Even if the veteran has been unable to return to work as a 
security guard supervisor, as he claims, the Board finds that 
he is not unemployable.  There is extensive medical evidence 
associated with the claims file for treatment since 1994.  
This evidence shows treatment for nonservice-connected 
disabilities such as severe peripheral vascular disease, 
coronary artery disease, and status post right below knee 
amputation.  None of the evidence prior to the veteran's 
right leg amputation in 1996 showed complaints of or 
treatment for his bilateral pes planus.  Rather, he was being 
treated for severe peripheral vascular disease.  He is 
currently functional with the use of a prosthesis.  Although 
the veteran's remaining pes planus disability of the left 
foot may affect his ability to walk extensively, there is no 
evidence that he is now unable to perform light or medium 
duty work, or some other type of substantially gainful 
employment.  The veteran's remaining left foot pes planus 
disability is not of such severity as to preclude gainful 
employment.  In Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there simply is no evidence of unusual or exceptional 
circumstances to warrant referral for extra-schedular 
consideration of a total disability rating based on the 
veteran's service-connected pes planus disability.  

The veteran submitted a copy of the letter from Dr. Reinhard 
dated in October 1996 on which it was typed that he was not 
employable.  It is not known whether Dr. Reinhard himself was 
rendering such an opinion, since the letter was a photocopy 
and the notation was typed on this copy with no verifying 
signature.  Regardless, the note indicating that the veteran 
was not employable referred to his right below knee 
amputation and quintuple bypass surgery.  It was not 
indicated that the veteran's remaining pes planus disorder of 
the left foot affected his employability in any manner.  The 
evidence shows that despite the veteran's bilateral pes 
planus disorder and the accompanying symptomatology, he was 
able to work productively for more than 45 years after his 
discharge from service.  Although he has apparently been 
unemployed since 1992, the preponderance of the evidence is 
against finding that his service-connected disability alone 
makes him unemployable.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned 30 percent disability evaluation, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim that he is precluded from securing 
substantially gainful employment solely by reason of his 
service-connected pes planus disability or that he is 
incapable of performing the physical and mental acts required 
by employment due solely to his service-connected pes planus 
disability, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not warranted 
in this case.  


ORDER

1.  Having found the veteran's claim not well grounded, 
entitlement to service connection for cardiovascular disease, 
including peripheral vascular disease, and residuals of right 
below knee amputation as secondary to service-connected 
bilateral pes planus with callosities and heel spurs is 
denied.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals


 

